Exhibit 99.3 THE UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AND STATEMENT OF OPERATIONS OF ADEX MEDIA, INC. AS OF DECEMBER 31, 2, 2008 The accompanying condensed consolidated pro forma financial statements illustrate the effect of the stock purchase agreement between Adex Media, Inc. and Abundantad, Inc. as well as the asset purchase agreement between Abundantad, Inc. and PiecesMedia, LLC on the Company’s financial position and results of operations.The condensed consolidated balance sheet assumes the acquisition took place on January 1, 2007. Abundantad was formed in February 2008. The pro forma adjustments take into account equity raised by Abundantad as of March 31, 2008. The pro forma condensed consolidated statements of operations for the period ended December 31, 2007 are based on the historical audited statement of operations of Adex Media since its inception (March 13, 2007) and the historical audited financial statements of PiecesMedia for the year ended December 31, 2007. It assumes the merger took place on January 1, 2007. The pro forma condensed consolidated statement of operations for the three months ended March 31, 2008 are based on the historical unaudited statement of operations of Adex Media and Abundantad for the three months ended March 31, 2008 and the unaudited statement of operations for Abundantad for the period February 4, 2008 (inception) through March 31, 2008.The pro forma condensed statement of operations assumes the acquisitions took place on January 1, The accompanying pro forma condensed consolidated financial statements should be read in conjunction with the historical financial statements of Adex Media and PiecesMedia, LLC. ADEX MEDIA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 Pieces Media Abundantad Adex Media Adjustments Consolidated Pro Forma Revenues $ 1,770,338 $ 1,140 $ 1,771,478 Cost of revenues 1,328,322 - 1,328,322 Gross profit 442,016 1,140 443,156 Operating expenses–general, administrative, and marketing costs 58,261 70,314 $ 122,572 (A) 251,147 Total operating expenses 58,261 70,314 251,147 Income (loss)from operations 383,755 (69,174 ) 192,009 Interest income, net 2,320 - 2,320 Income (loss) before taxes 386,075 (69,174 ) 194,329 Income taxes - - 71,017 (B) 71,017 Net income (loss) $ 386,075 $ (69,714 ) $ 193,589 $ 123,312 ADEX MEDIA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2008 Pieces Media Abundantad Adex Media Adjustments Consolidated Pro-forma Revenues $ 690,553 $ - $ 855 $ 691,408 Cost of revenues 543,660 - - 543,660 Gross profit 146,893 - 855 147,748 Operating expenses–general, administrative, and marketing costs 41,786 45,543 11,572 98,901 Total operating expenses 41,786 45,543 11,572 98,901 Income (loss) from operations 105,107 (45,543 ) (10,717 ) 48,847 Interest income, net 2,558 1,881 - 4,439 Income (loss) before taxes 107,665 (43,662 ) (10,717 ) 53,286 Income taxes - - - $ 14,532 (C) 14,532 Net income (loss) $ 107,665 $ (43,662 ) $ (10,717 ) $(14,532) $ 38,754 ADEX MEDIA, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF MARCH 31, 2008 Pieces Media Abundantad Adex Media Pro Forma Adjustments Pro-forma ASSETS Current assets: Cash and cash equivalents $ 109,372 $ 458,159 $ 3,173 $ 570,704 Marketable securities 206,511 3,151,853 - 3,358,364 Accounts receivable, less allowance of $410 and $0 210,664 - - 210,664 Prepaid expenses - 11,976 3,333 15,309 Total current assets 526,547 3,621,988 6,506 4,155,041 Property and equipment, net 3,394 - 4,444 7,838 Total assets $ 529,941 $ 3,621,988 $ 10,950 $ 4,162,879 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 85,573 $ - $ 1,225 $ 86,798 Accrued liabilities 71,804 22,493 2,810 71,017 (B) 182,656 14,532 (C) Total current liabilities 157,377 22,493 4,035 269,454 Capital and Members’ equity Common stock 2,640 565 (565 ) (D) 2,640 Additional paid-in capital 3,640,517 82,735 287,015 (E) 3,934,447 (76,385 ) (F) 565 (D) Members' equity/retained 372,564 (43,662 ) (76,385 ) (287,015 ) (E) (43,662 ) earnings (accumulated deficit) 76,385 (F) (71,017 ) (B) (14,532 ) (C) Capital and members’ equity 372,564 3,599,495 6,915 3,893,425 Total liabilities and equity $ 529,941 $ 3,621,988 $ 10,950 $ - $ 4,162,879 NOTES TO THE PRO FORMA COMBINED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The combined condensed consolidated balance sheet and combined consolidated statements of operations includes the accounts of PiecesMedia, Abundantad, Inc. and Adex Media, Inc.This acquisition will be accounted for as a reverse merger (recapitalization) with Abundantad deemed to be the accounting acquirer, and Adex Media deemed to be the legal acquirer. (A) PiecesMedia was a limited liability corporation and as such did not pay salaries to owner/employees. This adjustment reclassifies draws by owner/employees to operating expenses. (B) PiecesMedia was a limited liability corporation and as such did not pay income taxes. This adjustment reflects the income taxes that would have been paid under U.S. and California law for the year ended December 31, 2007 had the companies been one consolidated entity. (C) PiecesMedia was a limited liability corporation and as such did not pay income taxes. This adjustment reflects the income taxes that would have been paid under U.S. and California law for the three months ended March 31, 2008 had the companies been one consolidated entity. (D) Elimination entry to adjust common stock to post-merger level. (E) Elimination entry reflecting elimination of members’ equity of PiecesMedia. (F) Elimination entry to reflect elimination of accumulated deficit of Adex Media.
